                                                                                                                               Entered on Docket
                                                                                                                               May 18, 2021
                                                                                                                               EDWARD J. EMMONS, CLERK
                                                                                                                               U.S. BANKRUPTCY COURT
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                                                                    1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                       mfletcher@frandzel.com
                                                                                    2 Reed S. Waddell (State Bar No. 106644)The following constitutes the order of the Court.
                                                                                       rwaddell@frandzel.com                 Signed: May 18, 2021
                                                                                    3 Gerrick M. Warrington (State Bar No. 294890)
                                                                                       gwarrington@frandzel.com
                                                                                    4 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                      1000 Wilshire Boulevard, Nineteenth Floor
                                                                                    5 Los Angeles, California 90017-2427
                                                                                      Telephone: (323) 852-1000                 ______________________________________________
                                                                                    6 Facsimile: (323) 651-2577                 Stephen L. Johnson
                                                                                                                               U.S. Bankruptcy Judge
                                                                                    7 Attorneys for creditor ZIONS
                                                                                      BANCORPORATION, N.A., dba
                                                                                    8 California Bank & Trust

                                                                                    9
                                                                                                               UNITED STATES BANKRUPTCY COURT
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                                          SAN JOSE DIVISION
                                                                                   12

                                                                                   13
                                                   (323) 852-1000




                                                                                        In re                                           Case No. 21-50028
                                                                                   14
                                                                                        EVANDER FRANK KANE,                             Chapter 7
                                                                                   15
                                                                                                     Debtor.                            ORDER APPROVING THIRD
                                                                                   16                                                   STIPULATION EXTENDING DEADLINE
                                                                                                                                        UNDER BANKRUPTCY RULES 4004(a)
                                                                                   17                                                   AND 4007(c) TO FILE COMPLAINT TO
                                                                                                                                        DETERMINE DISCHARGEABILITY OF
                                                                                   18                                                   DEBT AND/OR TO DENY DISCHARGE

                                                                                   19                                                   [No hearing required]

                                                                                   20                                                   Hon. Stephen L. Johnson

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028    Doc# 138    Filed: 05/18/21    Entered: 05/18/21 13:04:42     Page 1 of 3
                                                                                                                                                                  4232756v1 | 031205-0132   1
                                                                                    1         The Court has reviewed and considered the Third Stipulation for Order Extending

                                                                                    2 Deadline to Extend the Deadline Under Bankruptcy Rules 4004(a) and 4007(c) to File Complaint

                                                                                    3 to Determine Dischargeability of Debt and/or to Deny Discharge (“Third Stipulation”)

                                                                                    4 (Dkt. pending) entered into by and between Zions Bancorporation, N.A., dba California Bank &

                                                                                    5 Trust (“Zions”) and the Debtor, Evander Frank Kane (“Kane”). This matter does not require a

                                                                                    6 hearing, and good cause appearing.

                                                                                    7         IT IS THEREFORE ORDERED that:

                                                                                    8         1.     The Third Stipulation is APPROVED.

                                                                                    9         2.     The deadline for Zions to file a complaint to determine the dischargeability of debt
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 and/or to object to Kane’s discharge pursuant to Bankruptcy Rules 4004(a) and 4007(c) is
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 extended through and including June 16, 2021.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12
                                                                                        Approved as to Form:
                                                                                   13
                                                   (323) 852-1000




                                                                                        Dated: May 17, 2021
                                                                                   14

                                                                                   15   By: ___________________________
                                                                                            Stephen D. Finestone
                                                                                   16       Attorney for the Debtor

                                                                                   17

                                                                                   18                                      ***END OF ORDER***

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028    Doc# 138     Filed: 05/18/21    Entered: 05/18/21 13:04:42        Page 2 of 3
                                                                                                                                                                       4232756v1 | 031205-0132   2
                                                                                    1                                    Court Service List

                                                                                    2 All ECF participants.

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12

                                                                                   13
                                                   (323) 852-1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028   Doc# 138   Filed: 05/18/21   Entered: 05/18/21 13:04:42   Page 3 of 3
                                                                                                                                                             4232756v1 | 031205-0132   3
